DETAILED ACTION
In response to communications filed 08/04/2020.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2020 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. 10,051,012 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding instant claim 1, this claim discloses as follows:
A method of network entity selection, comprising:
a first network apparatus furnishing in a session description protocol attribute an identity of a network entity being pre-selected by the first network apparatus, and
the first network apparatus providing, in at least one of the session description protocol attribute or a separate session description protocol attribute,  verification information that includes a network address, configured to enable a determination to be made as to whether the network address of the pre-selected network entity has been modified following transmission of the verification information to verify whether the pre-selected network entity is applicable for network entity selection at a second network apparatus.

Similarly,
Regarding patented claim 1, this claim discloses as follows:
A method of network entity selection, comprising: 
an identity of a network entity that is recommended by a first apparatus and verification information for said recommended network entity identity provided by said first apparatus;  
verifying, on the basis of the verification information, whether the obtained network entity identity is applicable for network entity selection at a second apparatus and in response to the verifying that the recommended network entity identity is not applicable for network entity selection at the second apparatus, removing the recommended network entity identity from a message to be forwarded; and 
receiving the recommended network entity identity and the verification data in a session initiation protocol message wherein the session initiation protocol message contains the recommended network entity identity in a session description protocol attribute, and a network address of the recommended network entity as session description protocol connection data, 
wherein the verifying comprises comparing the obtained network address in the session description protocol attribute and the network address of the session description protocol connection data with each other and depending on the result of the comparison, using the obtained network entity identity for network entity selection, if the comparison yields that the compared network addresses are equal and discarding the obtained network entity identity, if the comparison yields that the network addresses are not equal, and wherein the network entity is a media gateway.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim as a pre-selected network entity is an obvious 

Regarding instant claim 2, this claim is fully disclosed in patented claim 1.
Regarding instant claim 3, this claim is fully disclosed in patented claim 1.

Regarding instant claim 4, this claim discloses as follows:
A method of network entity selection comprising:
a second network apparatus obtaining an identity of a network entity being pre-selected by a first network apparatus and verification information, that includes a network address of the pre-selected network entity in a session description protocol attribute, and
verifying, on the basis of the verification information, whether the network address of the pre-selected network entity received at the second network apparatus has been modified following transmission from the first network apparatus to determine whether the obtained network entity is applicable for network entity selection

Similarly,
Regarding patented claim 1, this claim discloses as follows:
A method of network entity selection, comprising: 
obtaining an identity of a network entity that is recommended by a first apparatus and verification information for said recommended network entity identity provided by said first apparatus;  
verifying, on the basis of the verification information, whether the obtained network entity identity is applicable for network entity selection at a second apparatus and in response to the verifying that the recommended network entity identity is not applicable for network entity selection at the second apparatus, removing the recommended network entity identity from a message to be forwarded; and 
receiving the recommended network entity identity and the verification data in a session initiation protocol message wherein the session initiation protocol message contains the recommended network entity identity in a session description protocol attribute, and a network address of the recommended network entity as session description protocol connection data, 
wherein the verifying comprises comparing the obtained network address in the session description protocol attribute and the network address of the session description protocol connection data with each other and depending on the result of the comparison, using the obtained network entity identity for network entity selection, if the comparison yields that the compared network addresses are equal and discarding the obtained network entity identity, if the comparison yields that the network addresses are not equal, and wherein the network entity is a media gateway.



Regarding instant claim 5, this claim is fully disclosed in patented claim 1.
Regarding instant claim 6, this claim is fully disclosed in patented claim 1.
Regarding instant claim 7, this claim is fully disclosed in patented claim 1.
Regarding instant claim 8, this claim is fully disclosed in patented claim 1.

Regarding instant claim 9, this claim discloses as follows:
An apparatus, comprising:
a device configured to furnish an identity of a network entity being pre-selected by a first network apparatus in a session description protocol attribute,; and
a device configured to provide verification information, that includes a network address of the pre-selected network entity, for said pre-selected network entity identity in at least one of the session description protocol attribute or a separate session description protocol attribute, configured to enable a determination to be made as to whether the network address of the pre-selected network entity has been modified following transmission from the first network apparatus to verify whether the pre-selected network entity identity is applicable for network entity selection at a second network apparatus.

Similarly,
Regarding patented claim 3, this claim discloses as follows:
An apparatus, comprising: 
at least one processor; and at least one memory including computer program code that is executable by the at least one processor, wherein the at least one memory and computer program code are configured to cause the apparatus to perform at least the following: 
obtaining an identity of a network entity that is recommended by a first apparatus and verification information provided by said first apparatus for said recommended network entity identity, verifying, on the basis of the verification information, whether the obtained network entity identity is applicable for network entity selection at a second apparatus and in response to verifying that the recommended network entity identity is not applicable for network entity selection at the second apparatus, removing the recommended network entity identity from a message to be forwarded; and 
receiving the recommended network entity identity and the verification data in a session initiation protocol message wherein the session initiation protocol message contains the recommended network entity identity in a session description protocol attribute, and a network address of the recommended network entity as verifying comprises comparing the obtained network address in the session description protocol attribute and the network address of the session description protocol connection data with each other and depending on the result of the comparison, using the obtained network entity identity for network entity selection, if the comparison yields that the compared network addresses are equal and discarding the obtained network entity identity, if the comparison yields that the network addresses are not equal, and wherein the network entity is a media gateway.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim as a pre-selected network entity is an obvious variation of a network entity that is recommended.  Each and every limitation of instant claim 9 in the instant application is incorporated and claimed in the patented invention.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.

Regarding instant claim 10, this claim is fully disclosed in patented claim 3.
Regarding instant claim 11, this claim is fully disclosed in patented claim 3.
Regarding instant claim 12, this claim is fully disclosed in patented claim 3.

Regarding instant claim 13, this claim discloses as follows:
An apparatus, comprising:
a device configured to obtaining an identity of a network entity being pre-selected by a first apparatus and verification information, that includes a network address of the pre-selected network entity, for said pre-selected network entity identity, and
a device configured to verify whether the network address of the pre-selected network entity received at a second apparatus has been modified following transmission from the first apparatus to determine whether the obtained network entity identity is applicable for network entity selection.

Similarly,
Regarding patented claim 3, this claim discloses as follows:
An apparatus, comprising: 
at least one processor; and at least one memory including computer program code that is executable by the at least one processor, wherein the at least one memory and computer program code are configured to cause the apparatus to perform at least the following: 
obtaining an identity of a network entity that is recommended by a first apparatus and verification information provided by said first apparatus for said recommended network entity identity, verifying, on the basis of the verification information, whether the obtained network entity identity is applicable for network entity selection at a second apparatus and in response to verifying that the recommended network entity identity is not applicable for network entity selection at the 
receiving the recommended network entity identity and the verification data in a session initiation protocol message wherein the session initiation protocol message contains the recommended network entity identity in a session description protocol attribute, and a network address of the recommended network entity as session description protocol connection data, wherein the verifying comprises comparing the obtained network address in the session description protocol attribute and the network address of the session description protocol connection data with each other and depending on the result of the comparison, using the obtained network entity identity for network entity selection, if the comparison yields that the compared network addresses are equal and discarding the obtained network entity identity, if the comparison yields that the network addresses are not equal, and wherein the network entity is a media gateway.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim as a pre-selected network entity is an obvious variation of a network entity that is recommended.  Each and every limitation of instant claim 9 in the instant application is incorporated and claimed in the patented invention.  Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patented invention.


Regarding instant claim 15, this claim is fully disclosed in patented claim 3.
Regarding instant claim 16, this claim is fully disclosed in patented claim 3.
Regarding instant claim 17, this claim is fully disclosed in patented claim 3.
Regarding instant claim 18, this claim is fully disclosed in patented claim 3.

Regarding instant claim 19, this claim discloses as follows:
A computer program embodied on a non-transitory computer-readable medium, the program controlling a processor to perform:
furnishing an identity of a network entity being pre-selected by a first network apparatus; and
providing verification information for said pre-selected network entity identity, enabling to verify whether the pre-selected network entity identity is applicable for network entity selection at a second network apparatus, wherein the verification information comprises a network address of the pre-selected network entity.

Similarly,
Regarding patented claim 5, this claim discloses as follows:
A computer program embodied on a non-transitory computer-readable medium, the program controlling a processor to perform: 
obtaining an identity of a network entity that is recommended by a first apparatus and verification information for said recommended network entity identity, verifying by the first network apparatus, on the basis of the verification information, whether the obtained network entity identity is applicable for network entity selection at a second apparatus and in response to the verifying that the recommended network entity identity is not applicable for network entity selection at the second apparatus, removing the recommended network entity identity from a message to be forwarded; and 
receiving the recommended network entity identity and the verification data in a session initiation protocol message wherein the session initiation protocol message contains the recommended network entity identity in a session description protocol attribute, and a network address of the recommended network entity as session description protocol connection data, wherein the verifying comprises comparing the obtained network address in the session description protocol attribute and the network address of the session description protocol connection data with each other and depending on the result of the comparison, using the obtained network entity identity for network entity selection, if the comparison yields that the compared network addresses are equal and discarding the obtained network entity identity, if the comparison yields that the network addresses are not equal, and wherein the network entity is a media gateway.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim as a pre-selected network entity is an obvious variation of a network entity that is recommended.  Each and every limitation of instant claim 19 in the instant application is incorporated and claimed in the patented invention.  

Regarding instant claim 20, this claim discloses as follows:
A computer program embodied on a computer-readable medium, the program controlling a processor to perform:
obtaining an identity of a network entity being pre-selected by a first apparatus and verification information for said pre-selected network entity identity; and
verifying, on the basis of the verification information, whether the obtained network entity identity is applicable for network entity selection, wherein the verification information comprises a network address of the pre-selected network entity.

Similarly,
Regarding patented claim 5, this claim discloses as follows:
A computer program embodied on a non-transitory computer-readable medium, the program controlling a processor to perform: 
obtaining an identity of a network entity that is recommended by a first apparatus and verification information for said recommended network entity identity, verifying by the first network apparatus, on the basis of the verification information, whether the obtained network entity identity is applicable for network entity selection at a second apparatus and in response to the verifying that the recommended network entity identity is not applicable for network entity selection at the second apparatus, removing the recommended network entity identity from a message to be forwarded; and 
receiving the recommended network entity identity and the verification data in a session initiation protocol message wherein the session initiation protocol message contains the recommended network entity identity in a session description protocol attribute, and a network address of the recommended network entity as session description protocol connection data, wherein the verifying comprises comparing the obtained network address in the session description protocol attribute and the network address of the session description protocol connection data with each other and depending on the result of the comparison, using the obtained network entity identity for network entity selection, if the comparison yields that the compared network addresses are equal and discarding the obtained network entity identity, if the comparison yields that the network addresses are not equal, and wherein the network entity is a media gateway.

The claimed invention of the instant application is an obvious variation of the claimed invention of the patented claim as a pre-selected network entity is an obvious variation of a network entity that is recommended.  Each and every limitation of instant claim 20 in the instant application is incorporated and claimed in the patented invention.  Furthermore, there is no apparent reason why applicant would be prevented from .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites “configured to enable a determination to be made as to whether the network address of the pre-selected network entity has been modified.”  The limitation indicates the step of verifying if the obtained network address of the pre-selected network entity has been modified following transmission of the verification information.  However, Examiner is unable to find corresponding support in the instant specification that implicitly or explicitly teaches any feature of checking if the obtained network entity address has been modified or altered following transmission of the verification information.  Instant specification paragraphs 0078 & 0083 indicate that that the selected MGW identity is provided in order for the receiving apparatus to verify whether  and simply teaches the network entity that is obtained is applicable for network entity selection.  Independent claims 4, 9 and 13 recite are also rejected for reciting similar subject matter. Dependent claims 2, 3, 5-8, 10-12 and 14-18 are also rejected based on their dependency of rejected independent claims 1, 4, 9 and 13 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pantaleo et al. (US 2010/0274905 A1) in view of Upp et al. (US 2007/0147398 A1) hereinafter “Pantaleo” and “Upp” respectively.

Regarding Claim 1, Pantaleo teaches A method of network entity selection (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, identify a Media Gateway (MGW) or one or more offered MGW related to call establishment), comprising:
a first network apparatus (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, originating Mobile Switching Center-Server (O-MSC-S)) seizes a termination) furnishing in a session description protocol attribute (Pantaleo: paragraph 0048, session level attribute set to the MGW identity of the seized MGW) an identity of a network entity (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, identifies a seized Media Gateway (MGW) or one of more of the offered Media Gateways) being pre-selected (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, seize a MGW (optimal terminating MediaGateway), thus teaching a pre-selected MGW or set of MGWs) by the first network apparatus (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, said originating Mobile Switching Center-Server (O-MSC-S)); and
the first network apparatus providing, in at least one of the session description protocol attribute or a separate session description protocol attribute (Pantaleo: paragraph 0048, set session level attribute set to the MGW identity of the seized MGW), verification information that includes a network address (Pantaleo: for said pre-selected network entity (Pantaleo: paragraphs 0019-0028, the MGW identity is included in the SDP offer; see also paragraphs 0059-0063; P-MGW-ID header either includes the identity of the seized MGW), configured to enable a determination to be made as to whether the network address of the pre-selected network entity has been modified following transmission of the verification information (Pantaleo: paragraphs 0028 & 0036; see also paragraphs 0060-0063 & Fig. 3, optimized MGW selection in which an SDP offerer identifies a seized MGW and sets the identity of the seized MGW in the SDP answer message).
Pantaleo fails to explicitly teach the following limitation however Upp from an analogous art similarly teaches verification information (Upp: paragraphs 0026, 0033 & Fig. 5, a data packet used to verify a continuity of a bearer information media path between the first media gateway 104 and second media gateway 110) for enabling to verify whether the pre-selected network entity identity is applicable (Upp: paragraphs 0026, 0033 & Fig. 5, If a fault exists in the media path continuity indicated by the media path continuity check signal, the first media gateway 104 terminates the media session between the first and the second media gateways 104, 110)) for network entity selection (Upp: paragraphs 0026, 0033 & Fig. 5, determines that the bearer information media path from the first media gateway to the second media gateway appears to be operating normally or at an acceptable level, (based on received verifying data packet)) at a second network apparatus (Upp: paragraph 0019 & Fig. 1, second access network).  


Regarding Claim 2, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests wherein the furnishing of the identity comprises:
encoding the pre-selected network entity identity in the session description protocol attribute (Pantaleo: paragraphs 0019-0028, the MGW identity is included in the SDP offer; see also paragraphs 0059-0063; P-MGW-ID header either includes the identity of the seized MGW), and
wherein the providing of the verification information comprises
adding the network address (Pantaleo: paragraphs 0059-0063, add P-MGW-ID header into SPD offer) of the pre-selected network entity to said session description protocol attribute (Pantaleo: paragraphs 0059-0063, said SDP offer).  

Regarding Claim 3, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests
defining a network address of the pre-selected network entity as session description protocol connection data (Pantaleo: paragraphs 0090-0091, connection address in the SDP offer), and
transmitting the thus defined network address as session description protocol connection data in a session initiation protocol message (Pantaleo: paragraph 0094 & Fig. 4, O-MSC-S sends in step 2 an INVITE with an SDP Offer).

Regarding Claim 4, Pantaleo teaches A method of network entity selection (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, identify a Media Gateway (MGW) or one or more offered MGW related to call establishment), comprising:
a second network apparatus (Upp: paragraph 0019 & Fig. 1, second access network) obtaining an identity of a network entity (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, identifies a seized Media Gateway (MGW) or one of more of the offered Media Gateways) being pre-selected (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, seize a MGW, thus teaching a pre-selected MGW or set of MGWs) by a first network apparatus (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, originating Mobile Switching Center-Server (O-MSC-S)) seizes a termination) and verification information, that includes a network address of the pre-selected network entity (Pantaleo: paragraphs 0019-0028, i.e. MGW-ID), in a session description protocol attribute (Pantaleo: paragraph 0048, session level attribute set to the MGW identity of the seized MGW), and
verifying, on the basis of the verification information, whether the network address of the pre-selected network entity received at the second network apparatus has been modified following transmission from the first network apparatus (Pantaleo: paragraphs 0028 & 0036; see also paragraphs 0060-0063 & Fig. 
Pantaleo fails to explicitly teach the following limitation however Upp from an analogous art similarly teaches verification information (Upp: paragraphs 0026, 0033 & Fig. 5, a data packet used to verify a continuity of a bearer information media path between the first media gateway 104 and second media gateway 110) for verifying whether the obtained network entity identity is applicable (Upp: paragraphs 0026, 0033 & Fig. 5, If a fault exists in the media path continuity indicated by the media path continuity check signal, the first media gateway 104 terminates the media session between the first and the second media gateways 104, 110)) for network entity selection (Upp: paragraphs 0026, 0033 & Fig. 5, determines that the bearer information media path from the first media gateway to the second media gateway appears to be operating normally or at an acceptable level, (based on received verifying data packet)).
Accordingly, it would have been obvious at the time of the invention to have incorporated the teachings of Upp with the invention of Pantaleo.  A person of ordinary skill in the art would have been motivated to combine the media continuity verification procedure as suggested in Upp with the network entity selection of Pantaleo to verify MGWs that are applicable or suitable for call establishments once selected for optimal connections in a network.

Regarding Claim 5, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests
receiving the pre-selected network entity identity and the verification data in a session initiation protocol message wherein the session initiation protocol message includes the pre-selected network entity identity (Pantaleo: paragraphs 0019-0028, the MGW identity is included in the SDP offer; see also paragraphs 0059-0063; P-MGW-ID header either includes the identity of the seized MGW), and a network address of the pre-selected network entity in a session description protocol attribute (Pantaleo: paragraphs 0059-0063, add P-MGW-ID header into SPD offer), and the network address of the pre-selected network entity as session description protocol connection data (Pantaleo: paragraphs 0059-0063, said SDP offer).  

Regarding Claim 6, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests
retrieving the network address of the pre-selected network entity from the session description protocol connection data (Pantaleo: paragraphs 0094-0100 & Figs. 4-6, O-MSC-S sends in step 2 an INVITE with an SDP Offer and includes the identity of O-MGW), and
wherein the obtaining of the verification information comprises obtaining the network address of the pre-selected network entity from the session description protocol attribute (Pantaleo: paragraph 0094, the Terminating MSC-Server (T-MSC-S) receives the identity of the O-MGW and may use it, for selecting an optimal terminating MediaGateway (T-MGW)).

Regarding Claim 7, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests
comparing the obtained network address in the session description protocol attribute (Pantaleo: paragraphs 0090-0091, connection address in the SDP offer) and the retrieved network address of the session description protocol connection data with each other (Pantaleo: paragraph 0094, the Terminating MSC-Server (T-MSC-S) receives the identity of the O-MGW and may use it, for selecting an optimal terminating MediaGateway (T-MGW)).  Examiner notes it would have been obvious to combine the verifying data packet as suggested in Upp with Pantaleo to teach the SDP offer message as the present application.

Regarding Claim 8, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests
using the obtained network entity identity for network entity selection, if the comparison yields that the compared network addresses are equal (Pantaleo: paragraph 0094, the Terminating MSC-Server (T-MSC-S) receives the identity of the O-MGW and may use it, for selecting an optimal terminating MediaGateway (T-MGW)), and
discarding the obtained network entity identity, if the comparison yields that the network addresses are not equal (Pantaleo: paragraph 0100, O-MSC-S does not include any MGW identities in INVITE and sets the a=inactive session attribute to inform T-MSC-S that it has not selected a MGW.  T-MSC-S will return its selected MGW in order to allow O-MSC-S to select the same MGW).

Regarding Claim 9, Pantaleo teaches An apparatus (Pantaleo: paragraph 0047 & Fig. 7, call control unit 10), comprising:
a device configured to furnish an identity of a network entity (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, identifies a seized Media Gateway (MGW) or one of more of the offered Media Gateways) being pre-selected (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, seize a MGW (optimal terminating Media Gateway), thus teaching a pre-selected MGW or set of MGWs) by a first network apparatus (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, originating Mobile Switching Center-Server (O-MSC-S)) in a session description protocol attribute (Pantaleo: paragraph 0048, session level attribute set to the MGW identity of the seized MGW),
a device configured to provide verification information (Pantaleo: paragraphs 0019-0028, i.e. MGW-ID), that includes a network address of the pre-selected network entity (Pantaleo: paragraphs 0019-0028, said MGW-ID), for said pre-selected network entity identity (Pantaleo: paragraphs 0019-0028, the MGW identity is included in the SDP offer; see also paragraphs 0059-0063; P-MGW-ID header either includes the identity of the seized MGW) in at least one of the session description protocol attribute or a separate session description protocol attribute (Pantaleo: paragraph 0048, set session level attribute set to the MGW identity of the seized MGW)  , configured to enable a determination to be made as to whether the network address of the pre-selected network entity has been modified following transmission from the first network apparatus (Pantaleo: paragraphs 0028 & 0036; 
Pantaleo fails to explicitly teach the following limitation however Upp from an analogous art similarly teaches verification information (Upp: paragraphs 0026, 0033 & Fig. 5, a data packet used to verify a continuity of a bearer information media path between the first media gateway 104 and second media gateway 110) for  enabling to verify whether the pre-selected network entity identity is applicable (Upp: paragraphs 0026, 0033 & Fig. 5, If a fault exists in the media path continuity indicated by the media path continuity check signal, the first media gateway 104 terminates the media session between the first and the second media gateways 104, 110)) for network entity selection (Upp: paragraphs 0026, 0033 & Fig. 5, determines that the bearer information media path from the first media gateway to the second media gateway appears to be operating normally or at an acceptable level, (based on received verifying data packet)) at a second network apparatus (Upp: paragraph 0019 & Fig. 1, second access network).
Accordingly, it would have been obvious at the time of the invention to have incorporated the teachings of Upp with the invention of Pantaleo.  A person of ordinary skill in the art would have been motivated to combine the media continuity verification procedure as suggested in Upp with the network entity selection of Pantaleo to verify MGWs that are applicable or suitable for call establishments once selected for optimal connections in a network.

Regarding Claim 10, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests
a device configured to encode the pre-selected network entity identity in a session description protocol attribute (Pantaleo: paragraphs 0019-0028, the MGW identity is included in the SDP offer; see also paragraphs 0059-0063; P-MGW-ID header either includes the identity of the seized MGW), and wherein the device configured to provide comprises:
a device configured to add the network address of the pre-selected network entity to said session description protocol attribute (Pantaleo: paragraphs 0059-0063, said SDP offer).  

Regarding Claim 11, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests
a device configured to define a network address of the pre-selected network entity as session description protocol connection data, wherein a device configured to transmit configured to transmit the thus defined network address as session description protocol connection data in a session initiation protocol message (Pantaleo: paragraph 0094 & Fig. 4, O-MSC-S sends in step 2 an INVITE with an SDP Offer).

Regarding Claim 12, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests wherein the network entity is a media gateway (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, Media Gateway (MGW) or one of more of the offered Media Gateways).

Regarding Claim 13, Pantaleo teaches An apparatus (Pantaleo: paragraph 0047 & Fig. 7, call control unit 10), comprising:
a device configured to obtain an identity of a network entity (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, identifies a seized Media Gateway (MGW) or one of more of the offered Media Gateways) being pre-selected by a first apparatus (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, originating Mobile Switching Center-Server (O-MSC-S)) seizes a termination) and verification information, that includes a network address of the pre-selected network entity (Pantaleo: paragraphs 0019-0028, i.e. MGW-ID), for said pre-selected network entity identity (Pantaleo: paragraphs 0019-0028, said MGW), and
a device configured to verify whether the network address of the pre-selected network entity received at a second apparatus has been modified following transmission from the first apparatus (Pantaleo: paragraphs 0028 & 0036; see also paragraphs 0060-0063 & Fig. 3, optimized MGW selection in which an SDP offerer identifies a seized MGW and sets the identity of the seized MGW in the SDP answer message).
Pantaleo fails to explicitly teach the following limitation however Upp from an analogous art similarly teaches verification information (Upp: paragraphs 0026, 0033 & Fig. 5, a data packet used to verify a continuity of a bearer information media path between the first media gateway 104 and second media gateway 110) for verifying whether the obtained network entity identity is applicable (Upp: paragraphs 0026, 0033 & Fig. 5, If a fault exists in the media path continuity indicated by the media path continuity check signal, the first media gateway 104 terminates the media session between the first and the second media gateways 104, 110)) for network entity selection (Upp: paragraphs 0026, 0033 & Fig. 5, determines that the bearer information media path from the first media gateway to the second media gateway appears to be operating normally or at an acceptable level, (based on received verifying data packet)).  
Accordingly, it would have been obvious at the time of the invention to have incorporated the teachings of Upp with the invention of Pantaleo.  A person of ordinary skill in the art would have been motivated to combine the media continuity verification procedure as suggested in Upp with the network entity selection of Pantaleo to verify MGWs that are applicable or suitable for call establishments once selected for optimal connections in a network.

Regarding Claim 14, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests
a device configured to receive the pre-selected network entity identity (Pantaleo: paragraphs 0019-0028, the MGW identity is included in the SDP offer; see also paragraphs 0059-0063; P-MGW-ID header either includes the identity of the seized MGW), and the verification data in a session initiation protocol message, wherein the device configured to receive is receiving the session initiation protocol message containing the pre-selected network entity identity (Pantaleo: paragraphs 0019-0028, the MGW identity is included in the SDP offer; see also paragraphs 0059-,  and the network address of the pre-selected network entity in a session description protocol attribute (Pantaleo: paragraph 0048, session level attribute set to the MGW identity of the seized MGW),  and a network address of the pre-selected network entity as session description protocol connection data (Pantaleo: paragraphs 0059-0063, said SDP offer).  

Regarding Claim 15, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests
a device configured to retrieve the network address of the pre-selected network entity (Pantaleo: paragraph 0107 & Fig. 7, input/output units 100 for receiving and sending messages towards respective MGWs) from the session description protocol connection data (Pantaleo: paragraphs 0090-0091, connection address in the SDP offer), and
wherein the device configured to obtain comprises:
a device configured to obtain the network address of the pre-selected network entity from the session description protocol attribute (Pantaleo: paragraph 0094 & Fig. 4, O-MSC-S sends in step 2 an INVITE with an SDP Offer).

Regarding Claim 16, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests
a device configured to compare the obtained network address in the session description protocol attribute (Pantaleo: paragraphs 0090-0091, connection and the retrieved network address of the session description protocol connection data with each other (Pantaleo: paragraph 0094, the Terminating MSC-Server (T-MSC-S) receives the identity of the O-MGW and may use it, for selecting an optimal terminating MediaGateway (T-MGW)).

Regarding Claim 17, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests
a device configured to use the obtained network entity identity for network entity selection (Pantaleo: paragraph 0107 & Fig. 7, input/output units 100 for receiving and sending messages towards respective MGWs), if the device configured to compare yields that the compared network addresses are equal (Pantaleo: paragraph 0094, the Terminating MSC-Server (T-MSC-S) receives the identity of the O-MGW and may use it, for selecting an optimal terminating MediaGateway (T-MGW)); and
a device configured to discard the obtained network entity identity, if the device configured to compare yields that the compared network addresses are not equal (Pantaleo: paragraph 0100, O-MSC-S does not include any MGW identities in INVITE and sets the a=inactive session attribute to inform T-MSC-S that it has not selected a MGW.  T-MSC-S will return its selected MGW in order to allow O-MSC-S to select the same MGW).

Regarding Claim 18, Pantaleo-Upp teaches the respective claim(s) as presented above and further suggests wherein the network entity is a media gateway (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, Media Gateway (MGW) or one of more of the offered Media Gateways).

Regarding Claim 19, Pantaleo teaches A computer program embodied on a computer-readable medium, the program controlling a processor to perform:
furnishing an identity (Pantaleo: paragraph 0015, computer readable medium storing a computer program which when executed by at least one processing unit signals a media gateway (MGW) identity) of a network entity (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, identifies a seized Media Gateway (MGW) or one of more of the offered Media Gateways) being pre-selected (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, seize a MGW, thus teaching a pre-selected MGW or set of MGWs) by a first network apparatus (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, originating Mobile Switching Center-Server (O-MSC-S)) seizes a termination), and 
providing verification information (Pantaleo: paragraphs 0019-0028, i.e. MGW-ID),  for said pre-selected network entity identity (Pantaleo: paragraphs 0019-0028, the MGW identity is included in the SDP offer; see also paragraphs 0059-0063; P-MGW-ID header either includes the identity of the seized MGW), wherein the verification information comprises a network address of the pre-selected network entity (Pantaleo: paragraphs 0023-0024 & 0059-0063, said network address of MGW (i.e. mgw1.operator.net) as MGW-ID).  
Pantaleo fails to explicitly teach the following limitation however Upp from an analogous art similarly teaches verification information (Upp: paragraphs 0026, 0033 & enabling to verify whether the pre-selected network entity identity is applicable (Upp: paragraphs 0026, 0033 & Fig. 5, If a fault exists in the media path continuity indicated by the media path continuity check signal, the first media gateway 104 terminates the media session between the first and the second media gateways 104, 110)) for network entity selection (Upp: paragraphs 0026, 0033 & Fig. 5, determines that the bearer information media path from the first media gateway to the second media gateway appears to be operating normally or at an acceptable level, (based on received verifying data packet)) at a second network apparatus (Upp: paragraph 0019 & Fig. 1, second access network).  
Accordingly, it would have been obvious at the time of the invention to have incorporated the teachings of Upp with the invention of Pantaleo.  A person of ordinary skill in the art would have been motivated to combine the media continuity verification procedure as suggested in Upp with the network entity selection of Pantaleo to verify MGWs that are applicable or suitable for call establishments once selected for optimal connections in a network.

Regarding Claim 20, Pantaleo teaches A computer program embodied on a non-transitory computer-readable medium, the program controlling a processor to perform:
obtaining an identity (Pantaleo: paragraph 0015, computer readable medium storing a computer program which when executed by at least one processing unit of a network entity (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, identifies a seized Media Gateway (MGW) or one of more of the offered Media Gateways) being pre-selected (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, seize a MGW, thus teaching a pre-selected MGW or set of MGWs) by a first apparatus (Pantaleo: paragraphs 0014-0016, 0047, 0094-0100 & Figs. 4-6, originating Mobile Switching Center-Server (O-MSC-S)) seizes a termination), and 
verification information (Pantaleo: paragraphs 0019-0028, i.e. MGW-ID) for said pre-selected network entity identity (Pantaleo: paragraphs 0019-0028, the MGW identity is included in the SDP offer; see also paragraphs 0059-0063; P-MGW-ID header either includes the identity of the seized MGW), wherein the verification information comprise a network address of the pre-selected network entity (Pantaleo: paragraphs 0023-0024 & 0059-0063, said network address of MGW (i.e. mgw1.operator.net) as MGW-ID).  
Pantaleo fails to explicitly teach the following limitation however Upp from an analogous art similarly teaches verification information (Upp: paragraphs 0026, 0033 & Fig. 5, a data packet used to verify a continuity of a bearer information media path between the first media gateway 104 and second media gateway 110) for verifying whether the obtained network entity identity is applicable (Upp: paragraphs 0026, 0033 & Fig. 5, If a fault exists in the media path continuity indicated by the media path continuity check signal, the first media gateway 104 terminates the media session between the first and the second media gateways 104, 110)) for network entity selection (Upp: paragraphs 0026, 0033 & Fig. 5, determines that the bearer information 
Accordingly, it would have been obvious at the time of the invention to have incorporated the teachings of Upp with the invention of Pantaleo.  A person of ordinary skill in the art would have been motivated to combine the media continuity verification procedure as suggested in Upp with the network entity selection of Pantaleo to verify MGWs that are applicable or suitable for call establishments once selected for optimal connections in a network.

Response to Amendment
Regarding claims 1-20, Examiner maintains the double patenting rejection of claims 1-20 as the rejection has yet to be addressed and no further arguments have been presented. 

Response to Arguments
Argument:
Pantaleo-Upp alone or in combination fails to teach determining whether a network address of a pre-selected network entity has been modified in order to verify whether the pre-selected network entity is applicable for network entity selection (remarks, page 8)

Response:


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ladden et al. (US 2006/0245368 A1) teaches verification of a communication path between networks (paragraph 0025).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/           Supervisory Patent Examiner, Art Unit 2468